—Appeal unanimously dismissed without costs. Memorandum: Following a fact-finding hearing, respondent stipulated to an adjudication of neglect and entry of a dispositional order pursuant to which the child was released to her mother (see, Family Ct Act § 1054). This appeal, which challenges the propriety of the finding of neglect, must be dismissed. No appeal lies from an order entered upon the parties’ consent (see, Matter of Unborn Baby B., 158 AD2d 455, 456; see also, Matter of Gerald H., 158 AD2d 599, 600) because respondent is not aggrieved thereby (see, CPLR 5511; Family Ct Act § 1118). (Appeal from Order of Onondaga County Family Court, McLaughlin, J. — Neglect.) Present— Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.